                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT D. MABE, INC., d/b/a       :
 Ashville Apothecary and
 Circleville Apothecary, et al.,   :

                   Plaintiffs      :    CIVIL ACTION NO. 3:17-1102

         v.                        :         (JUDGE MANNION)

 OPTUM RX, Successor by            :
 Merger to Catamaran Corp.,
                                   :
                   Defendant
                                   :

                                ORDER


       In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT plaintiffs’ motion for reconsideration (Doc. 207)

is DENIED.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge


DATE: May 28, 2021
17-1102-02-ORDER
